ICJ_089_Lockerbie_LBY_USA_2000-09-06_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN

DE LOCKERBIE
(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D'AMÉRIQUE)

ORDONNANCE DU 6 SEPTEMBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA ¥v. UNITED STATES
OF AMERICA)

ORDER OF 6 SEPTEMBER 2000
Mode officiel de citation:
Questions d'interprétation et d'application de la convention de Montréal
de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Etats-Unis d'Amérique), ordonnance du 6 septembre 2000,
C.LJ. Recueil 2000, p. 143

Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Order of 6 September 2000, I. C.J. Reports
2000, p. 143

 

N° de vente:
ISSN 0074-4441 Sales number 783

ISBN 92-1-070857-1

 

 

 
6 SEPTEMBRE 2000

ORDONNANCE

QUESTIONS D'INTERPRÉTATION ET D'APPLICATION
. DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

QUESTIONS OF INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA r. UNITED STATES
OF AMERICA)

6 SEPTEMBER 2000

ORDER
143

COUR INTERNATIONALE DE JUSTICE

2000 ANNEE 2000

6 septembre
Rôle général

n° 89 6 septembre 2000

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 31 et 44 de son Règle-
ment,

Vu la requéte enregistrée au Greffe de la Cour le 3 mars 1992, par
laquelle la Grande Jamahiriya arabe libyenne populaire et socialiste a
introduit une instance contre les Etats-Unis d’Amérique au sujet d’un
«différend entre la Libye et les Etats-Unis concernant l'interprétation ou
l’application de la convention de Montréal» du 23 septembre 1971 pour
la répression d’actes illicites dirigés contre la sécurité de l’aviation civile,

Vu Vordonnance du 19 juin 1992, par laquelle la Cour a fixé au
20 décembre 1993 et au 20 juin 1995 les dates d’expiration des délais pour
le dépôt, respectivement, du mémoire de la Libye et du contre-mémoire
des Etats-Unis,

Vu le mémoire déposé par la Libye et les exceptions préliminaires pré-
sentées par les Etats-Unis dans les délais ainsi fixés,
144 CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 6 IX 00)

Vu l'arrêt du 27 février 1998, par lequel la Cour a statué sur les excep-
tions préliminaires,

Vu l'ordonnance du 30 mars 1998, par laquelle la Cour a fixé au
30 décembre 1998 la date d'expiration du délai pour le dépôt du contre-
mémoire des Etats-Unis, et l'ordonnance du 17 décembre 1998, par
laquelle le juge doyen a reporté cette date au 31 mars 1999,

Vu le contre-mémoire déposé par les Etats-Unis dans le délai ainsi pro-
roge,

Vu l'ordonnance du 29 juin 1999, par laquelle la Cour, compte tenu de
l'accord des Parties et des circonstances particulières de l'espèce, a auto-
risé la présentation d’une réplique de la Libye et d’une duplique des
Etats-Unis et a fixé au 29 juin 2000 la date d'expiration du délai pour le
dépôt de la réplique de la Libye.

Vu la réplique déposée par la Libye dans le délai ainsi fixé:

Considérant qu'aux fins de se renseigner auprès des Parties sur la suite
de la procédure, le président de la Cour a reçu leurs représentants le
5 septembre 2000,

Compte tenu des vues des Parties,

Fixe au 3 août 2001 la date d’expiration du délai pour le dépôt de la
duplique des Etats-Unis;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le six septembre deux mille, en trois exemplaires, dont
l'un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la Grande Jamahiriya arabe libyenne
populaire et socialiste et au Gouvernement des Etats-Unis d'Amérique.

Le président,
{ Signé) Gilbert GUILLAUME.

Le greffier,
{ Signé) Philippe COUVREUR.
